Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 52-71 have been examined in this application. This communication is the first action on the merits.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-71 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include detecting that a user has started using a first device/retrieving a content consumption history associated with the user/identifying from the consumption history a plurality of advertisements recently consumed by the user/determining whether any advertisement is of interest to the user/in response to determining that the ad is of interest: retrieving supplemental 
This judicial exception is not integrated into a practical application. Claim 52 includes the additional limitations of a device; the device represents a generic computing element. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the device used to implement the claimed invention represents a generic computing element that performs the claimed limitations. It is recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 52 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

components of a networked computer system. Therefore, Claim 62 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 52.
Remaining dependent claims 53-61, 63-71 further recite the abstract idea of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining that a difference between the first time and the second time is greater than a threshold difference/determining, based on the log of recent user inputs, an average time between user inputs on the first device/determining, based on comparing the average time between user inputs with the difference, that the average time between user inputs is less than the difference/based on determining that the average time between user inputs is less than the difference, determining that the difference between the first time and the second time is greater than the threshold difference. The claims further include the additional limitations of data gathering, which represents insignificant extra-solution activity, see MPEP 2106.05(g): receiving a first input at a first time/retrieving a second time corresponding to a most recent user input received prior to the first user input/retrieving a log of recent user inputs/retrieving a location of a second device from a profile associated with the user. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52, 62 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nagasaka (WO2016170728A1).
As per Claim 52, Nagasaka discloses:
detecting that a user has started using a first device; (at least para 30 – identifying a user that operates each terminal, para 77 – viewing history and viewing performance of the broadcast ad content by the user of the user terminal)
retrieving a content consumption history associated with the user;  (at least para 27, 38, 77, para 58)
identifying, from the content consumption history, a plurality of advertisements recently consumed by the user;    (at least para 27, 38, 77, para 58)
determining whether any advertisement of the plurality of advertisements is of interest to the user;      (determining ad viewing performance/viewing information is construed as determining whether any ad is of interest to the user – at least para 9, 27-29)
in response to determining that an advertisement is of interest to the user: retrieving supplemental information associated with the advertisement;      (at least para 29, 9-10)
generating the supplemental information for display. (at least para 29, 9-10, 12)

As per Claim 62, Nagasaka discloses a system comprising:
memory; and control circuitry configured to:   (at least para 200, fig3 and associated text)
detecting that a user has started using a first device; (at least para 30 – identifying a user that operates each terminal, para 77 – viewing history and viewing performance of the broadcast ad content by the user of the user terminal)
retrieving a content consumption history associated with the user;  (at least para 27, 38, 77, para 58)
identifying, from the content consumption history, a plurality of advertisements recently consumed by the user;    (at least para 27, 38, 77, para 58)
determining whether any advertisement of the plurality of advertisements is of interest to the user;      (determining ad viewing performance/viewing information is construed as determining whether any ad is of interest to the user – at least para 9, 27-29)
in response to determining that an advertisement is of interest to the user: retrieving supplemental information associated with the advertisement;      (at least para 29, 9-10)
generating the supplemental information for display. (at least para 29, 9-10, 12)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 63 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Carl et al. (20070226053).
As per Claims 53, 63, Nagasaka fails to teach the claimed limitation.
However, Carl teaches:
generating for display an identifier of each of the plurality of advertisements; (at least para 12)
receiving, from the user, a selection of an advertisement of the plurality of advertisements;   (at least para 73 – user ranks/rates a plurality of advertisements, which is construed as receiving from a user a selection of an ad from a plurality of ads)
in response to receiving, from the user, a selection of an advertisement of the plurality of advertisements, determining that the selected advertisement is of interest to the user.   (at least para 73, 121 )
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Carl’s features of    generating for display an identifier of each of the plurality of advertisements/receiving, from the user, a selection of an advertisement of the plurality of advertisements/in response to receiving, from the user, a selection of an advertisement of the plurality of advertisements, determining that the selected advertisement is of interest to the user, to allow users to rate/rank advertisements – Carl, para 12-14.

Claims 54, 64 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Kanigsberg et al. (20140289239).
As per Claims 54, 64, Nagasaka fails to teach the claimed limitation.
However, Kanigsberg teaches:
accessing a profile associated with the user;    (at least: abstract)

Nagasaka in view of Kanigsberg further teach:
determining, from the profile, a preference for a product type;  (Kanigsberg, at least: table 1, para 163)
determining, based on metadata of each advertisement of the plurality of advertisements, whether any advertisement of the plurality of advertisements relates to the product type;    (Kanigsberg, at least para 163 – “if there are no ads that match the user’s profile”, abstract)
in response to determining that an advertisement of the plurality of advertisements relates to the product type, determining that the advertisement is of interest to the user.  (Kanigsberg, at least: abstract – ‘which ad from a stock of ads is best suited to a given profile’, para 163, para 175)

Claims 55, 65 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Gong (9691084).
As per Claims 55, 65, Nagasaka fails to teach the claimed limitation.
However, Gong teaches:
determining, for each respective advertisement of the plurality of advertisements, a time corresponding to an endpoint of the respective advertisement; determining whether the endpoint of any advertisement of the plurality of advertisements is less than a threshold amount of time prior to a current time; in response to determining that an endpoint of an advertisement of the plurality of advertisements is less than the threshold amount of time prior to the current time, determining that the advertisement is of interest to the user.  (at least col5, lines 55-67, col6)


Claims 58, 68 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Chew et al. (6856330).
As per Claims 58, 68, Nagasaka fails to teach the claimed limitation.
However, Chew teaches:
receiving, at the first device, a first user input at a first time; retrieving a second time corresponding to a most recent user input received at the first device prior to the first user input; determining that a difference between the first time and the second time is greater than a threshold difference; in response to determining that the difference between the first time and the second time is greater than the threshold difference, determining that the user has started using the first device.  (at least: abstract – ‘a current user session…is determined to be over when a maximum interval of inactivity associated with the selected applications is less than the amount of time since a last interaction occurred with the selected application’, col1, lines 65-67 and col8, lines 1-20;)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Chew’s feature of receiving, at the first device, a first user input at a first time; retrieving a second time corresponding to a most recent 

Claims 61, 71 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Shah et al. (20150235275).
As per Claims 61, 71, Nagasaka fails to teach the claimed limitation.
However, Shah teaches:
determining a type of supplemental information; comparing the type of the supplemental information with user preferences stored in a profile associated with the user, wherein the user preferences identify devices to display types of supplemental information on;  (at least para 54 – ‘specific content may be provided to particular audience segments across devices of aggregated profiles.’, para 117)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Shah’s feature of determining a type of supplemental information; comparing the type of the supplemental information with user preferences stored in a profile associated with the user, wherein the user preferences identify devices to display types of supplemental information on, in order to associate user profiles with different sets of devices – Shah, abstract.
Nagasaka in view of Shah further teach:
determining, based on comparing the type of the supplemental information with the user preferences, that the type of the supplemental information matches a first stored user preference, 
in response to determining that the type of the supplemental information matches the first stored user preference, transmitting an instruction to the second device to display the supplemental information.   (Shah, at least: abstract, para 54)



 The prior art of record does not teach neither singly nor in combination the limitations of claims 56-57, 59-60, 66-67, 69-70.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/22/2021